213 F.3d 764 (D.C. Cir. 2000)
United States of America, Appelleev.Microsoft Corporation, Appellant
No. 00-5212
United States Court of Appeals FOR THE DISTRICT OF COLUMBIA CIRCUIT
June 13, 2000

1
BEFORE: Edwards, Chief Judge; Silberman*, Williams, Ginsburg, Sentelle, Henderson*, Randolph, Rogers, Tatel and Garland*, Circuit Judges

O R D E R
Per Curiam

2
In view of the exceptional importance of these cases and the fact that the number of judges of this court disqualified from participation as a practical possibility precludes any en banc rehearing of a panel decision, it is


3
ORDERED, sua sponte, by the en banc court that these cases and all motions and petitions filed in these cases be heard by the court sitting en banc. Parties shall hereafter file an original and nineteen copies of all pleadings and briefs submitted.



Notes:


*
 Circuit Judges Silberman, Henderson, and Garland took no part in the consideration and issuance of this order, and they will take no part in any future consideration of matters before the court involving these cases.